     Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 1 of 29 Page ID #:1




1 WAYNE P. TATE (SBN 139270)
  waynetate@otbtlaw.com
2 Ostendorf Tate Barnett, LLP
  23041 Mill Creek Drive
3
  Laguna Hills, CA 92653
4 Telephone: (949) 246-7688
  Facsimile: (949) 380-1128
5
  Attorneys for Defendant COCA-COLA
6 BOTTLING COMPANY UNITED, INC.
7
                      UNITED STATES DISTRICT COURT
8
        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
9
10
     REGINALD SMITH                               Case No.
11
                  Plaintiff,                      Removed from the Superior Court of
12                                                California, Los Angeles County, Spring
           vs.                                    Street Courthouse, Case No.
13                                                20STCV34594
   COCA-COLA BOTTLING
14 COMPANY UNITED, INC. AND                       NOTICE OF REMOVAL OF
   DOES 1 THROUGH 50,                             ACTION PURSUANT TO 28 U.S.C.
15                                                § 1331
            Defendants.
16
17   /




18
     TO THE CLERK OF THE ABOVE-ENTITLED COURT:
19
           PLEASE TAKE NOTICE that Defendant Coca-Cola Bottling Company
20
     United, Inc. (“CCBCU”) hereby removes to the United States District Court for the
21
     Central District of California the state court action described below.
22
     I.    PROCEDURAL HISTORY
23
           1.     On September 10, 2020, Plaintiff Reginald Smith filed a complaint
24
     against in the Superior Court of California for the City and County of Los Angeles,
25
     titled Reginald Smith v. Coca-Cola Bottling Company United, Inc. et al., Case No.
26
     20STCV34594 (“State Court Action”). The complaint asserts causes of action for
27
     general negligence and products liability.
28

                     NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1331
     Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 2 of 29 Page ID #:2




 1         2.    As required by 28 U.S.C. §1446(a), copies of all process, pleadings,
 2 and orders received by CCBCU in connection with the State Court Action are
 3 attached to this notice of removal as Exhibit “A”.
 4 II.     BASIS FOR REMOVAL
 5         3.    This is a civil action over which this Court has original jurisdiction
 6 under 28 U.S.C. § 1332 and which be removed to this Court by CCBCU under 28
 7 U.S.C. § 1441(b). Specifically, this is a civil matter between citizens of different
 8 states and the amount in controversy exceeds $75,000, exclusive of interest and
 9 costs and because CCBCU has satisfied the procedural requirements.
10 III.    VENUE
11         4.    Plaintiff’s State Court Action is pending in the Superior Court of
12 California for the City and County of Los Angeles, which is within this
13 jurisdictional district and division. 28 U.S.C. § 84(a). The United States District
14 Court for the Central District of California is, therefore, the proper venue for
15 removal. 28 U.S.C. § 1446(a).
16 IV.     TIMELINESS
17         5.    Plaintiff served the summons and complaint on CCBCU on September
18 17, 2020, and CCBCU sought removal within 30 days of such date. Accordingly,
19 the notice of removal is timely filed. 28 U.S.C. § 1446(b)(“The notice of removal of
20 a civil action or proceeding shall be filed within 30 days after the receipt by the
21 defendant, through service or otherwise.”).
22 //
23 //
24 V.      NOTICE
25         6.    As required by 28 U.S.C. § 1446(d), CCBCU is serving written notice
26 of this notice of removal on Plaintiff and filing a copy of it with the clerk of the
27 Superior Court of the State of California for the City and County of Los Angeles.
28

                                             2
                     NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1331
     Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 3 of 29 Page ID #:3




1
2 DATED: October 9, 2020                OSTENDORF TATE BARNETT LLC
3
4
                                        By:           /s/ Wayne P Tate
5
                                                Wayne P. Tate (SBN 139270)
6                                               Attorneys for COCA-COLA BOTTLING
7                                               COMPANY UNITED, INC.

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
                    NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C. § 1331
Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 4 of 29 Page ID #:4




             Exhibit A
                     Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 5 __________________________
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stele Bar number, anti address)
                                                                          of 29 Page    ID #:5
                                                                                     FOR COURT USE ONLY
                                                                                                        POS-Q1Q
   Boris Briskin | SBN: 265094
   ELLIS LAW CORPORATION
   2230 E Maple Ave,         El Segundo, CA 90245

  TELEPHONE NO : (310) 641-3335 | FAX NO (310) 641 -6664 | E-MAIL ADDRESS (Ophonal) imanzano@alelaw com
    ATTORNEY FOR (Name) Plaintiff Reginald Smith
Electronically FILED by Superior Court of California, County of Los Angeles on 09/29/2020 10:41 AM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Williams,Deputy Clerk

 STANLEY MOSK COURTHOUSE
          STREET ADDRESS; 111 NORTH HILL ST.

         MAILING AD6RESS

         city and zip code   LOS ANGELES, CA 90012

            BRANCH NAME;

     PLAINTIFF:       Reginald Smith                                                                                   C \SE NUMBER: 20STCV34594 Dept 29


  DEFENDANT:         Coca-Cola Bottling Company United, Inc.


                                                                                                                           Ref No or File No
                                       PROOF OF SERVICE OF SUMMONS                                                                         210686-Reginald Smith


                                              (Separate proof of service is required for each party served.)

1. At the time ol'-service I was at least 18 years of age and not a party to this action.
2. I served copies of:
    a. S' Summons
   b. Gf Complaint
   c. Gf Alternative Dispute Resolution (ADR) package
   dGT Civil Case Cover Sheet (served in complex cases only)
   e. Q Cross-complaint
   f. ST other (specify documents): Addendum,Notice of Case Assignment.First Amended General Order,Stipulation Package;
3. a. Party served (specify name of party as shown on documents served)
    Coca-Cola Bottling Company United, fnc.,a Corporation

    b. GZ" Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
             item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
         Linda Vanks - Authorized to Accept Service
                                          Age: 60's Weight: 160 Hair: Gray Sex: Female Height: 5'3 Eyes: Race: C
4. Address where the party was served: CT Corporation System
                                                    289 S Culver St
                                                    Lawrenceville, GA 30046-4805
5. I served the party (check proper box)
   a. LVj by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
           receive service of process for the party (1) on (date): 9/17/2020 (2) at (time): 2:30 PM
    b.        by substituted service. On (date): at (time): I left the documents listed in item 2 with or
              in the presence of (name and title or relationship to person indicated in item 3b):

             (1) Q (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                   person to be served. I informed him of her of the general nature of the papers.
             (2) D (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
                   abode of the party. I informed him or her of the general nature of the papers.
             (3) D (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                   address of the person to be served, other than a United States Postal Service post office box. I informed him of
                   her of the general nature of the papers.
             (4) O 1 thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the
                   place where the copies were left (Code Civ. Proc., §415.20). I mailed the documents on
                   (date): from (city):                                                 or FJ a declaration of mailing is attached.
             (5)        I attach a declaration of diligence stating actions taken first to attempt personal service.

                                                                                                                                                   ____________        Page ■ a! 2
Form Approved for Mandatory Use                                                                                                                    Code of Civil Procedure §41/ 10
judicial Council of California                             PROOF OF SERVICE OF SUMMONS                                                                 POS010-1/CW355977
POS-CUO [Rev. January 1 2007[
                          Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 6 of 29 Page ID #:6
          PETITIONER: Reginald Smith                                                                           CASE NUMBER

                                                                                                                              20STCV34594
         RESPONDENT: Coca-Cola Bottling Company United, Inc.


     c.   0     by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the address
                shown in item 4, by first-class mail, postage prepaid,
                (1) on (date):                                                 (2) from (city):
                (3)0 with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed to me.
                     (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc .. § 415.30.)
                (4)   D    to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
     d.   0     by other means (specify means of service and authorizing code section):



     0 Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:

     a.   D     as an iodividual defendant.
     b.   D     as the person sued under the fictitious name of (specify):
     c.   D     as occupant.
     d.@ On behalf of (specify): Coca-Cola Bottling Company United, lnc.,a Corporation
         under the following Code of Civil Procedure section:
                             B     416.10   (corporation)                      0    415.95   (business organization, form unknown)
                             D     416.20   (defunct corporation)              0    416.60   (minor)
                             D     416.30   Uoint stock company/association)   D    416.70   (ward or conservatee)
                             D     416.40   (association or partnership)       D    416 90   (authorized person)
                             D     416.50   (public entity)                    D    415.46   (occupant)
                                                                               D    other:

7. Person who served papers
   a. Name: Doug Martinelli - Cal West Attorney Services, Inc
   b. Address: 1201 W. Temple Street Los Angeles, CA 90026
   c. Telephone number: (213) 353-9100
   d. The fee for service was: $ 164.15
   e. I am:

          (1)   B not a registered California process server.
          (2)   0     exempt from registration under Business and Professions Code section 22350(b).
          (3)   0     re.al<itered California process server:
                    (i) LJ owner                0 employee        D independent contractor.
                    (ii) Registration No.:
                    (iii) County:

8.   B I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
           or
9.   0     I am a California sheriff or marshal and I certify that the foregoing is true and correct.



                Date. 9/18/2020
                Cal West Attorney Services, Inc
                1201 W. Temple Street
                Los Angeles, CA 90026
                (213) 353-9100
                www.calwest.info




                                  Doug Martinelli
                      (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                     1SIGNATURE\




POS-010 [R€v January 1. 2007)                                                                                                                Page 2 oi::
                                                          PROOF OF SERVICE OF SUMMONS
                                                                                                                                    POS-0101CW355977
     Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 7 of 29 Page ID #:7
                                                                         2 01 8- SJ-00 7- 00




 2

 3



 5
                                                                                               Dep ut y
 6
                                                     20STCV34594
 7
                                        )
 8

 9
                                        )
                                        )




                                            ✔   3✔     ✔       5 ✔ 7 ✔



                                   02/24/2022



                                   03/10/2022

                                                           §

                                   09/07/2023




28                                 IN
           Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 8 of 29 Page ID #:8
                                                                                       2018-SJ-007-00



 1   I.     To ensure proper assignment to a PI Court, Plaintiff(s) must carefully fill out the Civil
 2   Case Cover Sheet Addendum (form LACIV I 09). The Court defines " personal injury" as:

 3          "an unlimited civil case described on the Civil Case Cover Sheet Addendum and
 4          Statement of Location (LACIV 109) as Motor Vehicle-Personal Injury/Property
 5          Damage/Wrongful Death; Personal Injury/Property Damage/Wrongful Death-
 6          Uninsured     Motorist;     Product      Liability   (other   than    asbestos    or

 7          toxidenvironmental); Medical Malpractice-Physicians & Surgeons; Other
 8          Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 9          Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property
1O          Damage/Wrongful Death. An action for intentional infliction of emotional
11          distress, defamation, civil rights/discrimination, or malpractice (other than
12          medical malpractice), is not included in this definition. An action for injury to
13          real property is not included in this definition."   (Local Rule 2.3(a)(l)(A).)
14          Consistent with Local Rule 2.3(a)(l )(A), the Court will assign a case to the PI Courts if
15   plaintiff(s) check any of the following boxes in the Civil Case Cover Sheet Addendum:
16                      A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death
17                      A 7110 Personal Injury/Property Damage/Wrongful Death - Uninsured

18                      Motorist
19                      A7260 Product Liability (not asbestos or toxid environmental)
2O                      A7210 Medical Malpractice - Physicians & Surgeons
21                      A7240 Medical Malpractice - Other Professional Heal th Care Malpractice
22                      A7250 Premises Liability (e.g., slip and fall)
23                      A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g. ,
24                      assault, vandalism etc.)
25                      A7220 Other Personal Injury/Property Damage/Wrongful Death
26          The Court will not assign cases to the PI Courts if plaintiff{s) check any boxes elsewhere
27   in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that fonn).
28   Ill


                                                   Page 2 of8

                      Standing Order Re Personal Injury Procedures, Central District
           Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 9 of 29 Page ID #:9
                                                                                         2018-SJ-007-00



 1           The Court sets the above dates in this action in the PI Court circled above (Department
 2   2, 3, 4, 5, or 7) at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA 90012.
 3   (C.R.C. Rules 3.714(b)(3), 3.729.)
 4   FILING OF DOCUMENTS
 5   2.      Parties may file documents in person at the filing window on the first floor of the Stanley
 6   Mosk Courthouse (111 N. Hill Street, Los Angeles, CA 90012) or by U.S. Mail ore-Delivery,
 7   which is available online at Wlvw.lacourt.org (link on homepage). Please note that filings are no
 8   longer accepted via facsimile and must be filed either in person, via U.S. mail or via e-Delivery.
 9   Claims involving an attorney-client fee dispute, documents in which the filing party is a minor,
1O   legally incompetent person, or person for whom a conservator has been appointed, requests to
11   waive court fees (FW-001) and requests for accommodations by persons with disabilities (MC-
12   410), may not be filed via e-Delivery.
13   SERVICE OF SUMMONS AND COMPLAINT
14   3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
15   soon as possible but no later than three years from the date when the complaint is filed.
16   (C.C.P. § 583.210, subd.(a).) On the OSC re Dismissal date noted above, the PI Court will
17   dismiss the action and/or all unserved parties unless the pJaintiff{s) show cause why the action
18   or the unserved parties should not be dismissed. (C.C.P. §§ 583.250; 581, subd. (b)(4).)
19   4.     The Court sets the above trial and FSC dates on condition that plaintiff(s) effectuate
20   service on defendant(s) of the summons and complaint within six months of filing the complaint
21   5.      The PI Court will dismiss the case without prejudice pursuant to C.C.P. § 581 when no
22   party appears for trial.
23   STIPULATIONS TO CONTINUE TRIAL
24   6.      Provided that all parties agree (and there is no violation of the "five-year rule," C.C.P.
25   § 583.310), the parties may advance or continue any trial date in the PI Courts without showing
26   good cause or articulating any reason or justification for the change. To continue or advance a
27   trial date, the parties (or their counsel of record) should jointly execute and submit (at the filing
28   window on the first floor of the Stanley Mosk Courthouse, via U.S. mail or via e-Delivery; fee


                                                 Page 3 of8

                       Standing Order Re Personal Injury Procedures, Central District
           Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 10 of 29 Page ID #:10
                                                                                        2018-SJ-007-00



 1   required) a Stipulation to Continue Trial, FSC and Related Motion/Discovery Dates (form
 2   LACIV CTRL-242, available on the court's website, Personal Injury Court link). The PI Courts

 3   schedule FSCs for 10:00 a.m., eight (8) court days before the trial date. Parties seeking to

 4   continue the trial and FSC dates shall file the Stipulation at least eight court days before the FSC

 5   date. Parties seeking to advance the trial and FSC dates shall file the Stipulation at least eight
 6   court days before the proposed advanced FSC date. (C.C.P. § 595.2; Govt. Code§ 70617, subd.

 7   (c)(2).) In selecting a new trial date, parties should avoid setting on any Monday, or the Tuesday
 8   following a court holiday. Parties may submit a maximum of two stipulations to continue trial,

 9   for a total continuance of six months. Subsequent requests to continue trial will be granted upon

10   a showing of good cause by noticed motion. This rule is retroactive so that any previously

11   granted stipulation to continue trial will count toward the maximum number of allowed
12   continuances.

13   NO CASE MANAGEMENT CONFERENCES
14   7.      The PI Courts do not conduct Case Management Conferences. The parties need not file

15   a Case Management Statement.
16   LAW AND MOTION
17   8.      Any documents with declarations and/or exhibits must be tabbed.              (C.R.C. Rule
18   3.111 O(f).) All depositions excerpts referenced in briefs must be marked on the transcripts

19   attached as exhibits. (C.R.C. Rule 3.1116(c).)
20   CHAMBERS COPIES REQUIRED
21   9.      In addition to filing original motion papers at the filing window on the first floor of the
22   Stanley Mosk Courthouse, via U.S. mail or via e-Delivery, the parties must deliver, directly to
23   the PI Court courtrooms at the Spring Street Courthouse, an extra copy (marked "Chambers
24   Copy'') of reply briefs and all other motion papers filed less than seven (7) court days before a
25   hearing calendared in the PI Courts. The PI Courts also strongly encourage the parties filing and
26   opposing lengthy motions, such as motions for summary judgment/adjudication, to submit one
27   or more three-ring binders organizing the chambers copy behind tabs.
28   ///



                                                 Page4 of8

                      Standing Order Re Personal Injury Procedures, Central District
            Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 11 of 29 Page ID #:11
                                                                                         2018-SJ-007-00



 1   RESERVATION HEARING DATE
 2   10.      Parties are directed to reserve hearing dates for motions in the PI Courts using the Court
 3   Reservation System (CRS) available online at www.lacourt.org (link on homepage). After

 4   reserving a motion hearing date, the reservation requestor must submit the papers for filing with
 5   the reservation receipt (CRS) number printed on the face page of the document under the caption
 6   and attach the reservation receipt as the last page. Parties or counsel who are unable to utilize
 7   the online CRS may reserve a motion hearing date by calling the PI Court courtroom, Monday
 8   through Friday, between 3:00 p.m. and 4:00 p.m.
 9   WITHDRAWAL OF MOTIONS
10   11 .     California Rules of Court, Rule 3. 1304(b) requires a moving party to notify the court
11   immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the PI
12   Courts urge parties who amend pleadings in response to demurrers to file amended pleadings
13   before the date when opposition to the demurrer is due so that the PI Courts do not needlessly
14   prepare tentative rulings on demurrers.
15   DISCOVERY MOTIONS
16   12.      The purpose of an Infonnal Discovery Conference ("IDC") is to assist the parties to
17   resolve and/or narrow the scope of discovery disputes. Lead trial counsel on each side, or another
18   attorney with full authority to make binding agreements, must attend in person. The PI judges
19   have found that, in nearly every case, the parties amicably resolve disputes with the assistance
20   of the Court.
21   13.      Parties must participate in an JDC before a Motion to Compel Further Responses to
22   Discovery will be heard unless the moving party submits evidence, by way of declaration, that
23   the opposing party has failed or refused to participate in an JDC. Scheduling or participating in
24   an JDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for
25   noticing and filing discovery motions. Ideally, the parties should participate in an JDC before a
26   motion is filed because the JDC may avoid the necessity of a motion or reduce its scope. Because
27   of that possibility, attorneys are encouraged to stipulate to extend the 45 (or 60) day deadline for
28   filing a motion to compel further discovery responses in order to allow time to participate in an


                                                 Page 5 of8

                       Standing Order Re Personal Injury Procedures, Central District
           Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 12 of 29 Page ID #:12
                                                                                         2018 - SJ-007-0



 1   IDC.
 2           If parties do not stipulate to extend the deadlines, the moving party may file the motion
 3   to avoid it being deemed untimely.      However, the IDC must take place before the motion is
 4   heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
 5   60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
 6   Responses are heard at 10:00 a.m. If the JDC is not productive, the moving party may advance
 7   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date
 8   that complies with the notice requirements of the Code of Civil Procedure.
 9   14.     Parties are directed to reserve IDC dates in the PI Courts using CRS available online at
10   www.lacourt.org (link on homepage). Parties are to meet and confer regarding the available
11   dates in CRS prior to accessing the system. After reserving the IDC date, the reservation
12   requestor must file in the appropriate department and serve an Informal Discovery Conference
13   Form for Personal Injury Courts, from LACIV 239 (revised 12/14 or later), at least 15 court days
14   prior to the conference and attach the CRS reservation receipt as the last page. The opposing
15   party may file and serve a responsive IDC form, briefly setting forth that party's response, at
16   least J0 court days prior to the IDC.
17   15.     Time permitting, the PI Hub judges may be available to participate in IDCs to try to
18   resolve other types of discovery disputes.
19   EX PARTE APPLICATIONS
20   J6.     Under the California Rules of Court, courts may only grant ex parte relief upon a
21   showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
22   "immediate danger," or where the moving party identifies "a statutory basis for granting relief
23   ex parte." (C.R.C. Rule 3.1202(c).) The PI Courts have no capacity to hear multiple ex parte
24   applications or to shorten time to add hearings to their fully booked motion calendars. The PI
25   Courts do not regard the Court' s unavailability for timely motion hearings as an "immediate
26   danger" or threat of "irreparable harm" justifying ex parte relief. Instead of seeking ex parte
27   relief, the moving party should reserve the earliest available motion hearing date (even if it is
28   after the scheduled trial date) and should file a motion to continue trial. Parties should also check


                                                  Page 6 of8

                       Standing Order Re Personal Injury Procedures, Central District
            Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 13 of 29 Page ID #:13
                                                                                        20 18- SJ-007-00



 1   the Court Reservation System from time to time because earlier hearing dates may become
 2   available as cases settle or hearings are taken off calendar.
 3   REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT

 4   17.      Parties seeking to transfer a case from a Pl Court to an Independent Calendar ("liC")
 5   Court shall file (at the filing window on the first floor of the Stanley Mosk Courthouse, via U.S.
 6   mail or via e-Delivery) and serve the Court's "Motion to Transfer Complicated Personal Injury
 7   Case to Independent Calendar Court" (form LAC IV 238, available on the Court's website under
 8   the PI Courts link). The PI Courts will transfer a matter to an l/C Court if the case is not a
 9   "Personal Injury" case as defined in this Order, or ifit is "complicated." In determining whether
10   a personal injury case is "complicated" the PI Courts will consider, among other things, the
11   number of pretrial hearings or the complexity ofissues presented.
12   18.       Parties opposing a motion to transfer have five court days to file (at the filing window
13   on the first floor of the Stanley Mosk Courthouse, via U.S. mail or via e-Delivery) an Opposition
14   (using the same LACIV 238 Motion to Transfer form).
15    19.     The PI Courts will not conduct a hearing on any Motion to Transfer to l/C Court.
16   Although the parties may stipulate to transfer a case to an Independent Calendar Department, the
17   PI Courts will make an independent determination whether to transfer the case or not.
18   FINAL STATUS CONFERENCE

19   20.      Parties shall comply with the requirements of the PI Courts' "First Amended Standing
2O   Order Re Final Status Conference," which shall be served with the summons and complaint
21   JURY FEES

22   2 J.     Parties must pay jury fees no later than 365 calendar days after the filing of the initial
23   complaint. (C. C. P. § 631 , subds. (b) and (c).)
24   JURY TRIALS
25   22.      The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
26   Master Calendar Court, Department One, in the Stanley Mosk Courthouse. Department One
27   will assign cases out for trial to dedicated Civil Trial Courtrooms and designated Criminal
28   Courtrooms.


                                                 Page 7 of8

                       Standing Order Re Personal Injury Procedures, Central District
           Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 14 of 29 Page ID #:14
                                                                                       2018-SJ-007-00



 1   SANCTIONS
 2   23.      The Court has discretion to impose sanctions for any violation of this general order.
 3   (C.C.P. §§ 128.7, 187 and Gov. Code, § 68608, subd. (b).)
 4
 5

 :   Dated:   ~ /~j?..O Jg'
                                                   Debre K. Weintraub
                                                   Supervising Judge of Civil Courts
 8                                                 Los Angeles Superior Court
 9

10
11
12
13
14
15
16
17
18

19
20

21
22
23
24
25
26
27

28


                                                 Page 8 of8

                       Standing Order Re Personal Injury Procedures, Central District
        Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 15 of 29 Page ID #:15
                                                                                  Reserved for Clerk’s File Stamp
            SUPERIOR COURT OF CALIFORNIA
               COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:
Spring Street Courthouse
312 North Spring Street, Los Angeles, CA 90012
PLAINTIFF/PETITIONER:
Reginald Smith
DEFENDANT/RESPONDENT:
Coca-Cola Bottling Company United, Inc.
                                                                            CASE NUMBER:
                        CERTIFICATE OF MAILING                              20STCV34594

I, the below-named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a
party to the cause herein, and that on this date I served the PI General Order, Standing Order re PI
Procedures and Hearing Date upon each party or counsel named below by placing the document for
collection and mailing so as to cause it to be deposited in the United States mail at the courthouse in Los
Angeles, California, one copy of the original filed/entered herein in a separate sealed envelope to each
address as shown below with the postage thereon fully prepaid, in accordance with standard court
practices.




    Andrew Ellis
    2230 E. Maple Ave,
    El Segundo, CA 90245




                                                     Sherri R. Carter, Executive Officer / Clerk of Court
Dated: 09/23/2020                                     By:   M. Marquez
                                                            Deputy Clerk




                                      CERTIFICATE OF MAILING
                             Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 16 of 29 Page ID #:16
Electronically FILED by Superior Court of California, County of Los Angeles on 09/10/2020 09:13 AM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                                                                                       20STCV34594
                                                                                                                                                                           CM-01(
            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                          FOR COURT USE ONLY
         ,_ANDREW L. ELLIS, ESQ.                                  167091
           ELLIS LAW CORPORATION
           2230 E. MAPLE AVE.

            EL SEGUNDO,            CA 90245
                   TELEPHONE NO.:   ( 310 ) 6 41- 3 3 3 5  FAX NO.: ( 310) 6 41- 6 6 6 4
            ATTORNEY FOR !Name!: REGINALD SMITH           PLAINTIFF
            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                STREET ADDRESS: 111 NORTH HILL STREET
                MAILING ADDRESS: SAME
               CITY AND ZIP CODE: LOS ANGELES I       CA 90012
                   BRANCH NAME: CENTRAL

            CASENAME:          SMITH v. COCA-COLA BOTTLING COMPANY UNITED,
            INC.
               CIVIL CASE COVER SHEET                         Complex Case Designation                                            CASE NUMBER:

          DD Unlimited                 D
                                  Limited                D Counter D Joinder                            20STCV34594
               (Amount            (Amount                Filed with first appearance by defendant   JUDGE:
               demanded           demanded is
               exceeds $25,000\ $25 000 or less \            (Cal. Rules of Court, rule 3.402)       DEPT:

                                           Items 1-6 below must be completed (see instructions on 1Jaae 2).
          1. Check one box below for the case type that best describes this case:
              Auto Tort                                                Contract                                           Provisionally Complex Civil Litigation
              0Auto(22)                                                D    Breach of contracUwarranty (06)               (Cal. Rules of Court, rules 3.400-3.403)
              D    Uninsured motorist (46)                             D      Rule 3.740 collections (09)                 L.J     AntitrusUTrade regulation (03)
              Other Pl/PD/WO (Personal Injury/Property                 D     Other collections (09)                       D       Construction defect (10)
              Damage/Wrongful Death) Tort
                                                                       D     Insurance coverage (18)                      D       Mass tort (40)
              D    Asbestos (04)                                       D    Other contract (37)                           D       Securities litigation (28)
              [][] Product liability (24)                              Real Property                                      D       Environmental/Toxic tort (30)
              D       Medical malpractice (45)                         D      Eminent domain/Inverse                      D       Insurance coverage claims arising from the
              D    Other Pl/PD/WD (23)                                        condemnation (14)                                   above listed provisionally complex case
              Non-Pl/PD/WO (Other) Tort                                D      Wrongful eviction (33)                              types (41)

              D       Business tort/unfair business practice (07)      D      Other real property (26)                    Enforcement of Judgment
              D      Civil rights (08)                                 Unlawful Detainer                                  D    Enforcement of judgment (20)
              D       Defamation (13)                                  D Commercial (31)                                  Miscellaneous Civil Complaint
              D      Fraud (16)                                        CJ Residential (32)                                D       RIC0(27)
              D      Intellectual property (19)                        D Drugs (38)                                       D       Other complaint (not specified above) (42)
              D      Professional negligence (25)                      Judicial Review                                    Miscellaneous Civil Petition
              D      Other non-Pl/PD/WD tort (35)                      D      Asset forfeiture (05)                       D       Partnership and corporate governance (21)
              Employment                                               D      Petition re: arbitration award (11)         D       Other petition (not specified above) (43)
              D   Wrongful termination (36)                            D      Writ of mandate (02)
              D      Other employment (15)                             D      Other judicial review (39)
         2. This case     D is [][] is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
            factors requiring exceptional judicial management:
            a.     D  Large number of separately represented parties d.                       D
                                                                              Large number of witnesses
            b. D Extensive motion practice raising difficult or novel e. D Coordination with related actions pending in one or more courts
                      issues that will be time-consuming to resolve           in other counties, states, or countries, or in a federal court
            c. D Substantial amount of documentary evidence             f. D Substantial postjudgment judicial supervision
         3. Remedies sought (check all that apply): a.               DD
                                                              monetary b.                    D
                                                                             nonmonetary; declaratory or injunctive relief c.          punitive                    D
         4. Number of causes of action (specify): TWO
         5. This case          D
                               is            W
                                         is not   a class action suit.
         6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)


                                                                                                             ~TURE
         Date: SEPTEMBER 10, 2020
         ANDREW L . ELLIS , ES Q .                          167091
                                           (TYPE OR PRINT NAME)                                                                   OF PARTY OR ATTORNEY FOR PARTY)

                                                                                         NOTICE
           • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
             under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
             in sanctions.
           • File this cover sheet in addition to any cover sheet required by local court rule.
           • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
             other parties to the action or proceeding.
           • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                          Pa11e 1 of2
        Form Adopted for Mandatory Use                                   CIVIL CASE COVER SHEET                       J...e.qa}
                                                                                                                         Cal. Rules of Court, rules 2.30, 3.220, 3.400- 3.403, 3.740;
          Judicial Council of California                                                                           So2t~         Cal. Standards or Judicial Administration, std . 3.10
           CM-010 [Rev. July 1, 2007]
                     Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 17 of 29 Page ID #:17
                                         INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                   CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case tits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its
counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general time-for-service
requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case will be subject
to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may tile and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                    CASE TYPES AND EXAMPLES
Auto Tort                                         Contract                                         Provisionally Complex Civil Litigation (Cal.
   Auto (22}-Personal Injury/Property               Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
       Damage/Wrongful Death                           Breach of Rental/Lease                           AntitrusUTrade Regulation (03)
   Uninsured Motorist (46) (if the                         Contract (not unlawful detainer              Construction Defect (10)
       case involves an uninsured                              or wrongful eviction)
                                                                                                        Claims Involving Mass Tort (40)
          motorist claim subject to                     Contract/Warranty Breach-Seller
                                                           Plaintiff (not fraud or negligence)          Securities Litigation (28)
          arbitration, check this item                                                                  Environmental/Toxic Tort (30)
                                                        Negligent Breach of ContracU
          instead of Auto)                                 Warranty                                     Insurance Coverage Claims
Other Pl/PD/WD (Personal Injury/                        Other Breach of ContracUWarranty                    (arising from provisionally complex
Property Damage/Wrongful Death)                     Collections (e.g., money owed, open                     case type listed above) (41)
Tort                                                    book accounts) (09)                        Enforcement of Judgment
   Asbestos (04)                                        Collection Case-Seller Plaintiff
        Asbestos Property Damage                                                                        Enforcement of Judgment (20)
                                                        Other Promissory Note/Collections
        Asbestos Personal Injury/                              Case                                        Abstract of Judgment (Out of
             Wrongful Death                         Insurance Coverage (not provisionally                     County)
   Product Liability (not asbestos or                   complex) (18)                                      Confession of Judgment (non-
        toxic/environmental) (24)                       Auto Subrogation                                        domestic relations)
   Medical Malpractice (45)                             Other Coverage                                      Sister State Judgment
        Medical Malpractice--                       Other Contract (37)                                     Administrative Agency Award
             Physicians & Surgeons                      Contractual Fraud                                       (not unpaid taxes)
        Other Professional Health Care                  Other Contract Dispute                              Petition/Certification of Entry of
             Malpractice                          Real Property                                                Judgment on Unpaid Taxes
   Other Pl/PD/WO (23)                              Eminent Domain/Inverse                                 Other Enforcement of Judgment
        Premises Liability (e.g., slip                  Condemnation (14)                                      Case
             and fall)                              Wrongful Eviction (33)                         Miscellaneous Civil Complaint
                                                    Other Real Property (e.g., quiet title) (26)        RICO (27)
        Intentional Bodily Injury/PD/WO
                                                        Writ of Possession of Real Property             Other Complaint (not specified
             (e.g., assault, vandalism)                 Mortgage Foreclosure
        Intentional Infliction of                                                                          above) (42)
                                                        Quiet Title                                        Declaratory Relief Only
             Emotional Distress                         Other Real Property (not eminent
        Negligent Infliction of                                                                            Injunctive Relief Only (non-
                                                        domain, landlord/tenant, or
             Emotional Distress                                                                                 harassment)
                                                        foreclosure)
        Other Pl/PD/WO                                                                                      Mechanics Lien
                                                  Unlawful Detainer
                                                                                                            Other Commercial Complaint
Non-Pl/PD/WO (Other) Tort                           Commercial (31)
                                                                                                               Case (non-tort/non-complex)
   Business Tort/Unfair Business                    Residential (32)
                                                                                                            Other Civil Complaint
        Practice (07}                               Drugs (38) (if the case involves illegal                    (non-tort/non-complex)
   Civil Rights (e.g., discrimination,                  drugs, check this item; otherwise,
        false arrest) (not civil                                                                   Miscellaneous Civil Petition
                                                        report as Commercial or Residential)
                                                                                                        Partnership and Corporate
        harassment) (08)                         Judicial Review                                           Governance (21)
   Defamation (e.g., slander, libel)               Asset Forfeiture (05)
                                                                                                        Other Petition (not specified
        (13)                                       Petition Re: Arbitration Award ( 11)
                                                                                                           above) (43)
   Fraud (16)                                      Writ of Mandate (02)
                                                                                                           Civil Harassment
   Intellectual Property (19)                          Writ-Administrative Mandamus
                                                                                                           Workplace Violence
   Professional Negligence (25)                        Writ-Mandamus on Limited Court
                                                                                                           Elder/Dependent Adult
        Legal Malpractice                                 Case Matter
                                                                                                              Abuse
        Other Professional Malpractice                 Writ-Other Limited Court Case
                                                                                                           Election Contest
               (not medical or legal)                     Review
                                                                                                           Petition for Name Change
  Other Non-Pl/PD/WO Tort (35)                     Other Judicial Review (39)
                                                                                                           Petition for Relief from Late
Employment                                             Review of Health Officer Order
                                                                                                               Claim
  Wrongful Termination (36)                            Notice of Appeal-Labor
                                                          Commissioner Appeals                             Other Civil Petition
  Other Employment (15)
CM-010 [Rev. July 1, 2007]                              CIVIL CASE COVER SHEET                                                             Page 2 of2
                           Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 18 of 29 Page ID #:18

 SHORTTITLE          SMITH v.         COCA-COLA BOTTLING COMPANY UNITED,                                  CASE NUMBER
                                                                                                                           20STCV34594
  INC.

                                    CIVIL CASE COVER SHEET ADDENDUM AND
                                            STATEMENT OF LOCATION
                     (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                    This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



     Step 1:           After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                       Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2:            In Column B, check the box for the type of action that best describes the nature of the case.


     Step 3:           In Column C, circle the number which explains the reason for the court filing location you have
                       chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mask Courthouse, Central District.        7. Location where petitioner resides.
2. Permissive filing in central district.                                               8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                 10. Location of Labor Commissioner Office.
                                                                                      11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                       non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                    A                                                         B                                                               c
                         Civil Case Cover Sheet                                         Type of Action                                            Applicable R-easons -
                              Category No.                                            (Check ontv one)                                             See Step 3 Above

                                Auto (22)           D    A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                     1, 4, 11


                         Uninsured Motorist (46)    D    A7110 Personal Injury/Property Damage/Wrongful Death - l)ninsured Motorist 1, 4, 11


                                                    CJ A6070     Asbestos Property Damage                                                         1, 11
                             Asbestos (04)
         >-
     't:: 0
              t:                                    D    A7221 Asbestos - Personal Injury/Wrongful Death                                          1, 11
     8. I-
     ~ ~                  Product Liability (24)    OD A7260     Product Liability (not asbestos or toxic/environmental)                          1, 4 , 11
     ~~
     ·--c: --c:
     -
         ~
              ~
              C'I       Medical Malpractice (45)
                                                    D
                                                    D
                                                         A7210 Medical Malpractice- Physicians & Surgeons
                                                         A7240 Other Professional Health Care Malpractice
                                                                                                                                                  1, 4, 11
                                                                                                                                                  1, 4, 11
         as .....
         c: o

     ,f,
         ~~C'I                                      D    A7250 Premises Liability (e.g., slip and fall)                                           1, 4, 11
                            Other Personal
      .... m
      a:o E                 Injury Property         D    A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,                    1, 4, 11
     .c as                 Damage Wrongful                     assault. vandalism, etc.)
     50                                                                                                                                           1, 4, 11
                              Death (23)            CJ A7270     Intentional Infliction of Emotional Distress
                                                    D    A7220 Other Personal Injury/Property Damage/Wrongful Death                               1, 4, 11




  LACIV 109 (Rev 2/16)                              CIVIL CASE COVER SHEET ADDENDUM                                                        Local Rule 2.3
  LASC Approved 03-04                                  AND STATEMENT OF LOCATION                                                              Page 1of4
                                                                                                                                                                  LA-CV109
                 Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 19 of 29 Page ID #:19


SHORT TITLE:   SMITH v. COCA-COLA BOTTLING COMPANY UNITED I                                      CASE NUMBER

INC.

                            A                                                           B                                                C Applicable
                  Civil Case Cover Sheet                                         Type of Action                                       Reasons - See Step 3
                        Category No.                                            (Check only one)                                            Above

                    Business Tort (07)          CJ A6029 Other Commercial/Business Tort (not fraud/breach of contract)                1,2,3

                     Civil Rights (08)          CJ A6005 Civil Rights/Discrimination                                                  1,2,3

                     Defamation (13)            CJ A6010 Defamation {slander/libel)                                                   1,2,3

                        Fraud (16)              D    A6013 Fraud (no contract)                                                        1,2,3

                                                CJ A6017 Legal Malpractice                                                            1, 2,3
               Professional Negligence (25)
                                                CJ A6050 Other Professional Malpractice (not medical or legal}                        1, 2, 3

                        Other (35)              CJ A6025 Other Non-Personal Injury/Property Damage tort                               1,2,3

     cGI        Wrongful Termination (36)       CJ A6037 Wrongful Termination                                                         1, 2, 3
     E
     ~                                          CJ A6024 Other Employment Complaint Case                                              1, 2, 3
     a.           Other Employment (15)
                                                CJ A6109 Labor Commissioner Appeals                                                   10
     E
     w
                                                L J A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful          2,5
                                                          eviction)
               Breach of Contract/ Warranty                                                                                           2,5
                           (06)                 L J A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                                                                                                                      1, 2, 5
                     (not insurance)            D    A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                      1, 2, 5
                                                L J A6028 Other Breach of Contract/Warranty (not fraud or negligence)

     "t>
      l!             Collections (09)
                                                D    A6002 Collections Case-Seller Plaintiff                                          5,6, 11
     c
     0
                                                D    A6012 Other Promissory Note/Collections Case                                     5, 11
     0                                          CJ A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                   5, 6, 11
                                                         Purchased on or after January 1, 2014)

                 Insurance Coverage (18)        D    A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8

                                                D    A6009 Contractual Fraud                                                          1,2, 3,5
                    Other Contract (37)         L J A6031 Tortious Interference                                                       1, 2,3,5
                                                D    A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                 Eminent Domain/Inverse
                   Condemnation (14)            D    A7300 Eminent Domain/Condemnation             Number of parcels _ _ _           2,6

                  Wrongful Eviction (33)        D    A6023 Wrongful Eviction Case                                                    2, 6


                                               CJ A6018 Mortgage Foreclosure                                                         2, 6
                 Other Real Property (26)      CJ A6032 Quiet Title                                                                  2, 6
                                                D    A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)    2,6
      ...GI    Unlawful Detainer-Commercial L J A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)
      c                                                                                                                              6, 11
     'ii                   (31)
     ti
     a         Unlawful Detainer-Residential   CJ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)               6, 11
                           (32)

     i
     "2
     ::I
                   Unlawful Detainer-
                  Post-Foreclosure (34)
                                                D    A6020F Unlawful Detainer-Post-Foreclosure                                       2, 6, 11

               Unlawful Detainer-Drugs (38)    CJ A6022 Unlawful Detainer-Drugs                                                      2, 6, 11



 LACIV 109 (Rev 2/16)                          CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3
 LASC Approved 03-04                              AND STATEMENT OF LOCATION                                                            Page 2 of 4
                      Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 20 of 29 Page ID #:20



SHORTTITLE:SMITH             v. COCA-COLA BOTTLING COMPANY                              UNITED,       CASENUMBER

INC.

                                  A                                                          B                                  C Applicable
                       Civil Case Cover Sheet                                           Type of Action                       Reasons - See Step 3
                             Category No.                                              (Check only one)                            Above

                        Asset Forfeiture (05)        D     A6108 Asset Forfeiture Case                                       2, 3,6       '

                     Petition re Arbitration (11)    D    A6115 Petition to Compel/ConfirmNacate Arbitration                 2,5

                                                     D    A6151 Writ -Administrative Mandamus                                2,8
                        Writ of Mandate (02)         D    A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                     D    A6153 Writ - Other Limited Court Case Review                       2

                     Other Judicial Review (39)      D    A6150 Other Writ /Judicial Review                                  2,8

         c         AntitrusUTrade Regulation (03)    LJ A6003     AntitrusUTrade Regulation                                  1,2, 8
         0
        ~
         C>
        :w            Construction Defect (10)       D    A6007 Construction Defect                                          1,2,3
        :::;
          ~         Claims Involving Mass Tort
                                                     D    A6006 Claims Involving Mass Tort                                   1, 2, 8
        'iS..                  (40)
         E
         0
        <.>           Securities Litigation (28)     L J A6035 Securities Litigation Case                                    1, 2,8
        ~
        a;
        c                   Toxic Tort
        0               Environmental (30)           L J A6036 Toxic Tort/Environmental                                      1,2,3,8
        ·u;
        ·s;
        E           Insurance Coverage Claims
        a..           from Complex Case (41)         L J A6014 Insurance Coverage/Subrogation (complex case only)            1, 2, 5, 8

                                                     D    A6141 Sister State Judgment                                        2, 5, 11

 -E -E
  c: c:
  Q)         Q)
                           Enforcement
                                                     D
                                                     D
                                                          A6160 Abstract of Judgment
                                                          A6107 Confession of Judgment (non-domestic relations)
                                                                                                                             2,6
                                                                                                                             2,9
  Q)    C>
                         of Judgment (20)
 .e ..,
  "'
  .... "O
       ::I                                           L J A6140 Administrative Agency Award (not unpaid taxes)                2,8
 c: -0
 w                                                   L J A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax      2,8
                                                     D    A6112 Other Enforcement of Judgment Case                           2,8, 9

                             RICO (27)               L J A6033 Racketeering (RICO) Case                                      1,2,8
  en     :?
  ::I    c
  0      a;                                          L J A6030 Declaratory Relief Only                                       1, 2, 8
  Q)     -
  c:      0..
 =m
  Q)     (.)
             E
             0          Other Complaints             L    A6040 Injunctive Relief Only (not domestic/harassment)             2,8
  ~=
 ·- >
                    (Not Specified Above) (42)       D    A6011 Other Commercial Complaint Case (non-tort/non-complex)       1,2,8
 :ii:·-
     (.)
                                                     L J A6000 Other Civil Complaint (non-tort/non-complex)                  1, 2, 8

                      Partnership Corporation
                         Governance (21)
                                                     D    A6113 Partnership and Corporate Governance Case                    2,8

                                                     D    A6121 Civil Harassment                                             2, 3, 9
  0
 ::I
             en
             c                                       D    A6123 Workplace Harassment                                         2, 3, 9
  0          0
  Cl)
  c      ·-
         ;!:::::                                     L J A6124 Elder/Dependent Adult Abuse Case                              2,3, 9
 m-                     Other Petitions (Not
 =~                    Specified Above) (43)         0    A6190 Election Contest
 ~=                                                                                                                          2
 en >
 :iii    u                                           D    A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                     L J A6170 Petition for Relief from Late Claim Law                       2,3, 8
                                                     D    A6100 Other Civil Petition                                         2,9




LACIV 109 (Rev 2/16)                                CIVIL CASE COVER SHEET ADDENDUM                                       Local Rule 2.3
LASC Approved 03-04                                    AND STATEMENT OF LOCATION                                            Page 3 of4
                    Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 21 of 29 Page ID #:21


 SHORTTITLE:   SMITH v.       COCA-COLA BOTTLING COMPANY UNITED I                      CASE NUMBER

 INC.


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
               type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
               (No address required for class action cases).

                                                                     AOORESS:   8531 Browns Creek Lane
   REASON:

  01 .D2.D3.D4.D5.D6.D7.D8.D9.D10.CXJ11.


   CITY:                                      STATE:   ZIP CODE:


   Canoq a Park                               CA       91304

Step 5: Certification of Assignment: I certify that this case is properly filed in the CENTRAL                           District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1 )(E)].




 Dated:    o9 I 1 oI 2 o2 o
                                                                                   (SIGNATURE OF ATTORNEY/FILING PARTY)

                                                                                   ANDREW L. ELLIS,             ESQ.


 PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
 COMMENCE YOUR NEW COURT CASE:        .

      1. Original Complaint or Petition.
      2.   If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3.   Civil Case Cover Sheet, Judicial Council form CM-010.
      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
         02/16).
      5.    Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6.   A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
           minor under 18 years of age will be required by Court in order to issue a summons.
      7.   Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
           must be served along with the summons and complaint, or other initiating pleading in the case.




 LACIV 109 (Rev 2/16)                      CIVIL CASE COVER SHEET ADDENDUM                                          Local Rule 2.3
 LASC Approved 03-04                          AND STATEMENT OF LOCATION                                                   Page 4 of4
                             Case 2:20-cv-09317 Document 1 20STCV34594
                                                             Filed 10/09/20 Page 22 of 29 Page ID #:22
Electronically FILED by Superior Court of California, County of Los Angeles on 09/10/2020 09:13 AM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk


                                                      SUMMONS                                                                                                            SUM-100
                                                                                                                                             FOR COURT USE ONLY
                                              (C/TACION JUDICIAL)                                                                        (SOLO PARA USO DE LA CORTE)

         NOTICE TO DEFENDANT: COCA-COLA BOTTLING COMPANY
         (AV/SO AL DEMANDADO): UNITED, INC., a corporation; and
         DOES 1-50, Inclusive,




         YOU ARE BEING SUED BY PLAINTIFF: REGINALD SMITH, an
         (LO ESTA DEMANDANDO EL DEMANDANTE): individual,



          NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
             You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
          served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
          case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
          Online Self-Help Center (www.courtinfo.ca.gov/selfhelp}, your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
          the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
          may be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
          referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
          these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
          (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
          costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
          JAVISO/ Lohan demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
          continuaci6n
            Tiene 30 OfAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
          carte y hacer que se entregue una copia al demandante. Una carta o una l/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
          en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
          Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
          biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte
          que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
          podra quitar su sue/do, dinero y bienes sin mas advertencia.
            Hay otros requisitos legales. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede Hamar a un servicio de
          remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
          programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
          (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
          colegio de abogados locales. AV/SO: Por ley, la carte tiene derecho a reclamar las cuotas y /os costos exentos por imponer un gravamen sabre
          cualquier recuperaci6n de $10, 000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
          pagar el gravamen de la corte antes de que la carte pueda desechar el caso.
           e name an a ress o e cou 1s:                                                                                    CASE NUMBER:
        (El nombre y direcci6n de la corle es):                                                                            (Numero de/ Caso):

        SUPERIOR COURT OF THE STATE OF CALIFORNIA
        111 NORTH HILL STREET
        SAME
        LOS ANGELES, CA 90012
        The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
        (El nombre, la direcci6n y el numero de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
        ANDREW L. ELLIS, ESQ.                              167091                                                   (310) 641-3335                   (310) 641-6664
        ELLIS LAW CORPORATION
        2230 E. MAPLE AVE.                                                                                   Sherri R. Carter Ex ecutive Officer I Clerk of Court
        EL SEGUNDO, CA 90245
        DATE:                                                                                 Clerk, by           H. Flo res-Hern and ez                          , Deputy
        (Fecha)        0911 0/2 020                                                           (Secretario_)_ ___,_-'-'--'--=--'--"-.:....:.....:.::..:.~"-'-=-==-- (Adjunto)
        (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
        (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                          NOTICE TO THE PERSON SERVED: You are served
                                         1.0 as an individual defendant.
                                                 2.D
                                                  as the person sued under the fictitious name of (specify):

                                                 3. D        on behalf of (specify):

                                                      under:    D    CCP 416.10 (corporation)                                 CJ CCP 416.60 (minor)
                                                                D    CCP 416.20 (defunct corporation)                         D      CCP 416.70 (conservatee)
                                                                D    CCP 416.40 (association or partnership)                  D      CCP 416.90 (authorized person)
                                                                D    other (specify):
                                                 4.   D      by personal delivery on {date):                                                                               Page 1of1
         Form Adopted for Mandatory Use
           Judicial Council of California
                                                                                     SUMMONS                                                      Code of Civil Procedure§§ 412.20. 465

          SUM-100 [Rev. July 1 , 2009]
              Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 23 of 29 Page ID #:23
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Spring Street Courthouse
 312 North Spring Street, Los Angeles, CA 90012

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 20STCV34594

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     Kristin S. Escalante               29




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       09/11/2020
    on _____________________________                                        H. Flores-Hernandez
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
              Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 24 of 29 Page ID #:24
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
Electronically FILED by Superior Court of California, County of Los Angeles on 09/10/2020 09:13 AM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                               Case 2:20-cv-09317 Document 1 20STCV34594
                                                               Filed 10/09/20 Page 25 of 29 Page ID #:25
                                           Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Kristin Escalante
                                                                                                                                                                           PLD-Pl-001
         ATIORNEY OR PARTY WITHOUT ATIORNEY (Name, State Bar number, and address):                                                                    FOR COURT USE ONLY
       _ ANDREW L. ELLIS, ESQ.                               167091
         ELLIS LAW CORPORATION
         2230 E. MAPLE AVE.

          EL SEGUNDO,                CA 90245
                   TELEPHONE NO:      (   31Q)   6 41- 3 3 3 5         FAX NO. (Optional):   (   3 1 Q ) 6 41- 6 6 6 4
        E-MAIL ADDRESS (Optional):
           ATIORNEYFOR rNamel:       REGINALD SMITHPLAINTIFF
        SUPERIOR COURT OF CALIFORNIA, COUNTY OF    LOS ANGELES
                STREETADDRESS: 111 NORTH HILL STREET
                MAILING ADDRESS: SAME
               CITY AND ZIP CODE: LOS ANGELES , CA 9 0 0 12
                   BRANCH NAME: CENTRAL
                     PLAINTIFF: REGINALD SMITH I an individual,



             DEFENDANT: COCA- COLA BOTTLING COMPANY UNITED,                                                  INC. , a
         corporation; and DOES 1-50, Inclusive,

          [][] DOES 1 TO             50
         COMPLAINT-Personal Injury, Property Damage, Wrongful Death
            D AMENDED (Number):
         Type (check all that apply):
          0    MOTOR VEHICLE                           [J[j OTHER (specify): PRODUCT LIABILITY
               I I Property Damage                         D    Wrongful Death
               [][) Personal Injury                        [][] Other Damages (specify): GENERAL
          NEGLIGENCE
         Jurisdiction (check all that apply):
          0 ACTION IS A LIMITED CIVIL CASE                                                                                             CASE NUMBER:

               Amount demanded          D does not exceed $10,000
                                        D exceeds $10,000, but does not exceed $25,000                                                   20STCV34594
         [][) ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
         0 ACTION IS RECLASSIFIED by this amended complaint
               D from limited to unlimited
                   n from unlimited to limited
         1. Plaintiff (name or names):REGINALD SMITH,                              an individual,

              alleges causes of action against defendant (name or names): COCA- COLA BOTTLING COMPANY UNITED,                                                            INC . , a
              corporation; and DOES 1-50,                                Inclusive,
         2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
         3. Each plaintiff named above is a competent adult
            a.     D except plaintiff (name):
               (1)         D
                           a corporation qualified to do business in California
               (2)         D
                           an unincorporated entity (describe):
               (3) D       a public entity (describe):
               (4) D       a minor D         an adult
                    (a) D      for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                    (b) D other (specify):
               (5)         D
                           other (specify):

              b.   D        except plaintiff (name):
                   ( 1)    D    a corporation qualified to do business in California
                   (2)     D    an unincorporated entity (describe):
                   (3)     D      a public entity (describe):
                   (4)     D      a minor        D     an adult
                           (a)   D    for whom a guardian or conservator of the estate or a guardian ad !item has been appointed
                           (b)   D    other (specify):
                   (5)    D       other (specify):


               D          Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                                              Page 1 of3
       Form Approved for Optional Use
        Judicial Council of California
                                                                COMPLAINT-Personal Injury, Property                                                       Code of Civil Procedure,§ 425.12

      PLD-Pl-001 [Rev. January 1. 2007}                              Damage, Wrongful Death
                        Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 26 of 29 Page ID #:26
                                                                                                                                         PLD-Pl-001
    SHORT TITLE :         SMITH v.       COCA- COLA BOTTLING COMPANY UNITED,                          INC.          CASE NUMBER:




     4.   D      Plaintiff (name):
                 is doing business under the fictitious name (specify):

                and has complied with the fictitious business name laws.
     5.   Each defendant named above is a natural person
          a. [XJ except defendant (name): COCA-COLA                             c.   D     except defendant (name) :
               BOTTLING COMPANY UNITED,                    INC.

               (1) CJ a business organization, form unknown                          (1)   D     a business organization, form unknown
               (2) [][] a corporation                                                (2)   D     a corporation
               (3) D    an unincorporated entity (describe):                         (3)   D     an unincorporated entity (describe):

               (4)    D      a public entity (describe):                             (4)   D     a public entity (describe):

               (5)    D      other (specify):                                        (5)   D     other (specify):



          b.   D        except defendant (name):                                d.   D         except defendant (name) :



               (1)    D      a business organization, form unknown                   (1)   D     a business organization, form unknown
               (2)    D      a corporation                                           (2)   D     a corporation
               (3)    D      an unincorporated entity (describe):                    (3)   D     an unincorporated entity (describe):

               (4)    D      a public entity (describe):                             (4)   D     a public entity (describe):

               (5)    D      other (specify):                                        (5)   D     other (specify):




           D         Information about additional defendants who are not natural persons is contained in Attachment 5.

    6.    The true names of defendants sued as Does are unknown to plaintiff.
          a. [][] Doe defendants (specify Doe numbers): -=1,....-_,5~0,.___ _ _ __ ___ were the agents or employees of other
                  named defendants and acted within the scope of that agency or employment.

          b. [][] Doe defendants (specify Doe numbers): 1- 5 0                            are persons whose capacities are unknown to
                   plaintiff.
    7.    D     Defendants who are joined under Code of Civil Procedure section 382 are (names):




    8. This court is the proper court because
       a. D at least one defendant now resides in its jurisdictional area.
       b. D the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
       c. [][] injury to person or damage to personal property occurred in its jurisdictional area.
       d. D other (specify):




    9.    D       Plaintiff is required to comply with a claims statute, and
          a.   CJ has complied with applicable claims statutes, or
          b.   D is excused from complying because (specify):


PLD-Pl-001 [Rev. January 1. 2007]                                                                                                          Page 2 of 3
                                                       COMPLAINT-Personal Injury, Property
                                                            Damage, Wrongful Death
                   Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 27 of 29 Page ID #:27
                                                                                                                                        PLD-Pl-001
    SHORT TITLE:          SMITH v. COCA- COLA BOTTLING COMPANY UNITED,                           INC.           CASE NUMBER:




  1O. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
       causes of action attached):
       a. D     Motor Vehicle
       b. [][] General Negligence
       c. !   ; Intentional Tort
       d. [][] Products Liability
       e. CJ Premises Liability
       f. D     Other (specify):




 11. Plaintiff has suffered
     a.     DD  wage loss
     b. [][] loss of use of property
     c. [][] hospital and medical expenses
     d. [][] general damage
     e. D       property damage
     f.     DD  loss of earning capacity
     g. D       other damage (specify):




 12.   D          The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
       a.   D      listed in Attachment 12.
       b.   D      as follows:




 13. The relief sought in this complaint is within the jurisdiction of this court.


 14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
       a. (1) [][] compensatory damages
          (2) D    punitive damages
          The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
          (1) [][] according to proof
          (2)      D
                   in the amount of: $ 0 . 0 0


 15.   D        The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




 D~e:       SEPTEMBER 10, 2020



 ANDREW L. ELLIS , ES O .
                           (TYPE OR PRINT NAME)                                                  (SIGNATURE OF PLAINTIFF OR ATTORNEY)


PLO -Pl-001 [Rev. January 1, 2007]                                                                                                        Page 3 of3
                                                  COMPLAINT-Personal Injury, Property
                                                       Damage, Wrongful Death
                 Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 28 of 29 Page ID #:28

                                                                                                                                         PLD-Pl-001 (5
SHORT TITLE:          SMITH v. COCA-COLA BOTTLING COMPANY UNITED,                                    INC .      CASE NUMBER:




      -=-
       F=-IR  =--'T= - - - - - - - - CAUSE OF ACTION-Products Liability
           "-"S                                                                                                          Page _.4_ __
                       (number)

     ATTACHMENT TO [][]Complaint                           0
                                                  Cross-Complaint
     (Use a separate cause of action form for each cause of action.)
     Plaintiff (name):           REGINALD SMITH,               an individual


     Prod . L-1. Onorabout(date): September 30,                         2018       plaintiff was injured by the following product:
                     DEFECTIVE COCA-COLA BOTTLE




     Prod. L-2. Each of the defendants knew the product would be purchased and used without inspection for defects.
                The product was defective when it left the control of each defendant. The product at the time of injury
                was being
                [XJ used in the manner intended by the defendants.
                D used in a manner that was reasonably foreseeable by defendants as involving a substantial danger not
                        readily apparent. Adequate warnings of the danger were not given.
     Prod. L-3. Plaintiff was a
                     D  purchaser of the product.                                W user of the product.
                D bystander to the use of the product.                                     D
                                                                                       other (specify):

     PLAINTIFF'S INJURY WAS THE LEGAL (PROXIMATE) RESULT OF THE FOLLOWING:
     Prod. L-4.      [XJ Count One--Strict liability of the following defendants who
                            a. [][] manufactured or assembled the product (names): COCA-COLA BOTTLING COMPANY
                                 UNITED,         INC.

                                               DD Does 1            to-=2,_,0' - - - -
                            b.   D         designed and manufactured component parts supplied to the manufacturer (names):


                                               D    Does             to _ _ __
                            c. [][] sold the product to the public (names):COCA-COLA BOTTLING COMPANY UNITED,                                   INC.


                             1J.D Does 21           to~3~0'----
     Prod. L-5. W Count Two--Negligence of the following defendants who owed a duty to plaintiff (names):
                       COCA-COLA BOTTLING COMPANY UNITED,                             INC.

                                1J.D Does 31          to_4_0_ _ _
     Prod. L-6. [J[] Count Three--Breach of warranty by the following defendants (names): COCA-COLA BOTTLING
                       COMPANY UNITED,                  INC.
                                               1JD Does
                                                     41        to-5=0- - ' ' - - - -
                           a. [][] who breached an implied warranty
                           b.    D   who breached an express warranty which was
                                    D written D oral
    Prod. L-7.      D      The defendants who are liable to plaintiffs for other reasons and the reasons for the liability are
                           D    listed in Attachment-Prod. L-7 D       as follows:




                                                                                                                                                 Page 1of1
    Form Approved for Optional Use
     Judicial Council of California                   CAUSE OF ACTION-Products Liability                                    Code of Civil Procedure, § 425.12

   PLD-Pl-001 (5) [Rev. January 1, 2007]
                    Case 2:20-cv-09317 Document 1 Filed 10/09/20 Page 29 of 29 Page ID #:29
                                                                                                                                     PLD-Pl-001 (2)
SHORTTITLE:              SMITH v. COCA-COLA BOTTLING COMPANY UNITED,                                     CASE NUMBER:

INC.

         SECOND                                  CAUSE OF ACTION-General Negligence                                          Page =5_ __
                        (number)
        ATTACHMENT TO [X] Complaint                      0   Cross- Complaint

        (Use a separate cause of action form for each cause of action.)

        GN-1. Plaintiff(name):              REGINALD SMITH, an individual,

                   allegesthatdefendant(name): COCA-COLA BOTTLING COMPANY UNITED, INC., a
                   corporation; and DOES 1-50, Inclusive,



                              OU        Does =1_ _ to 50

                   was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                   negligently caused the damage to plaintiff
                   on (date): or about September 30, 2018
                   at (place): or near 8531 Browns Creek Lane, Canoga Park, CA 91304.

                   (description of reasons for liability):
Plaintiff, Reginald Smith, had a family gathering on or about September 30, 2018
at his residence in Canoga Park, CA 91304 for which the family had purchased
personalized Coca-Cola beverages. Plaintiff attempted to open a bottle when the
bottle broke in his hands causing Plaintiff to sustain serious injuries and
damages.

Defendant, Coca-Cola Bottling Company United, Inc. and Does 1-50 negligently
designed, manufactured, bottled, assembled, distributed and/or warranted the
bottle, which was being used in the manner intended by Defendants.

As a direct and proximate result of Defendants' negligent conduct as alleged
herein, Plaintiff, Reginald Smith, suffered serious physical and psychological
injuries consisting of special and general damages in the amount according to
proof at trial.




                                                                                                                                          Pae1of1
  Form Approved for Optional Use                                                                                        Code of Civil Procedure 425.12
    Judicial Council of California
                                               CAUSE OF ACTION-General Negligence
PLD-Pl-001 (2) [Rev. January 1. 2007]                                                                 So=s-
                                                                                                         Le,Pl.us
